DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2022 has been entered.

Status of Claims
Claims 1, 4-16, 18,  and 21-24 are presently under consideration and claims 2-3, 17, and 19-20 are cancelled as set forth in applicant’s amendments to the claims filed with the response dated 24 March 2022.
Applicant’s amendments to the claims have been fully considered and upon further search and consideration, new art was uncovered and a new grounds of rejection is set forth below.
The prior indefiniteness rejection of claim 17 is obviated by applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 11-16, 18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Derkacs’542 (US 2017/0133542) in further view of Derkacs’898 (US 2015/0104898), and further in view of Yamaguchi et al (Multi-Junction III-V solar cells: current status and future potential) and further in view of Galiana et al (A comparative study of BSF layers for GaAs-based single junction or multijunction concentrator solar cells) as further evidenced by Germanium Basic Parameters (https://web.archive.org/web/20170503211052/http://www.ioffe.ru/SVA/NSM/Semicond/Ge/basic.html) as further evidenced by Lee (High Quality Metamorphic Graded Buffers with Lattice-Constants Intermediate to GaAs and InP for Device Applications) and as further evidenced by Fundamentals NPL (Fundamentals and R&D status of III-V compound solar cells and materials).

Regarding claim 1 Derkacs'542 discloses a device, comprising: 
a solar cell having a middle cell comprised of gallium arsenide (GaAs) or indium gallium arsenide (InGaAs) ([0130], Figs. 3A or 3B see: (In)GaAs or (Al)(In)GaAs base layer in middle solar cell in one of solar cell subassemblies 100 or 300) with a base and  a back surface field (BSF), wherein the back surface field is comprised of aluminum gallium arsenide (AlGaAs) p-type doped ([0130], Figs. 3A or 3B see: p+ AlGaAs BSF layer 129) and regarding the claim 1 limitation “for enhanced operation of the solar cell at temperatures less than about -50°C“ Derkacs'542 teaches in paras [0174]-[0177] the solar cell device operates in a low intensity low temperature (LILT) environment at a greater efficiency at EOL operating at -125°C compared to BOL efficiency at room temperature and is thus “for enhanced operation of the solar cell at temperatures less than about -50°C”.
Derkacs’542 does not explicitly disclose the BSF comprised of indium aluminum gallium arsenide (InAlGaAs) wherein the back surface field is comprised of In0.01AlxGa1-xAs and x is less than about 0.8.
Derkacs’542 does not explicitly disclose the back surface field is lattice matched to the base for reducing an interfacial recombination velocity of minority carriers at an interface between the back surface field and the base. 
Derkacs’898 discloses a multijunction solar cell comprising a middle InGaAs subcell having a back surface field comprised of aluminum gallium indium arsenide (AlxGa1-x-yInyAs) where the BSF composition can be adjusted for lattice constant and band gap requirements in the subcell (Derkacs’898, [0103], [0106], [0116], [0158] Figs. 3B and 4A see: either of subcells B or C each having an p-type base layer 112 or 120 of InGaAs and each having a BSF layer 113 or 121 of InGaAlAs). Derkacs’898 teaches the desired band gap and lattice constant of the InGaAlAs can be achieved by selection of the relative concentrations of In, Ga, and Al (Derkacs’898, [0150]-[0152], Figs. 20-22).
Although Derkacs’898 does not explicitly disclose the InAlGaAs BSF with 1% In content as claimed, the prior art of Yamaguchi teaches for III-V multijunction solar cells with InGaAs subcells lattice matched to Ge, Yamaguchi teaches the introduction of 1% indium into GaAs materials provides precise lattice matching to the Ge substrate in the cell layers which improves cell performance by decreasing defects associated with lattice mismatch (Yamaguchi, page 80 section “2.3 Precise lattice-matching to Ge substrate”).
Derkacs’898 and Derkacs’542 and Yamaguchi are combinable as they are all concerned with the field of GaAs-based solar cells and multijunction solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell device of Derkacs’542 in view Derkacs’898 such that the back surface field is comprised of aluminum gallium indium arsenide (AlxGa1-x-yInyAs) as taught by Derkacs’898 (Derkacs’898, [0103], [0106], [0116], [0158] Figs. 3B and 4A see: either of subcells B or C each having an p-type base layer 112 or 120 of InGaAs and each having a BSF layer 113 or 121 of InGaAlAs) as Derkacs’898 teaches aluminum gallium indium arsenide is a preferred material for the BSF in a InGaAs solar cell (Derkacs’898, [0116], [0158]), and the selection of such a material would have amounted to the use of a known BSF material for its intended use in the known environment of an InGaAs solar cell to accomplish the entirely expected result of reflecting minority carriers at the base/BSF interface to minimize the effect of recombination loss (Derkacs’898, [0100]).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to select an indium content in the InAlxGa1-xAs back surface field of modified Derkacs’542 to be 1% indium (In0.01AlxGa1-xAs) as such an amount of indium would have allowed more precise lattice matching of the InAlxGa1-xAs back surface field to the InGaAs base layer of Derkacs’542 and better lattice matching to the Ge substrate of modified Derkacs’542 where such improved lattice matching improves cell performance by decreasing defects associated with lattice mismatch as taught by Yamaguchi (Yamaguchi, page 80 section “2.3 Precise lattice-matching to Ge substrate”).
Modified Derkacs’542 does not explicitly disclose wherein x in In0.01AlxGa1-xAs is less than about 0.8.
Galiana teaches an AlxGa1-xAs BSF composition for a GaAs solar cell wherein x = 0.2 (see Abstract, Fig. 1 and Table 1 see: p-type Al0.2Ga0.8As BSF doped with Carbon). Galiana teaches the back surface field is applicable for forming a heterojunction with a middle cell base (page 1388, see paragraph before section “2. Experimental details” see: the BSF is for GaAs cells (middle cell) in a multijunction solar cell) having a lower barrier height as compared to a middle cell back surface field comprised of gallium indium phosphide (GaInP) (pg. 1391 left hand column and Fig. 4 see: p-type Al0.2Ga0.8As BSF forming a heterojunction with a lower barrier height in the valence band compared to a GaInP BSF) and the back surface field forms a heterojunction with a middle cell base having a barrier height of about 90 meV or less in a valance band (pg. 1391 left hand column and Fig. 4 see: p-type Al0.2Ga0.8As BSF forming a heterojunction with a barrier height in the valence band of ~90 meV). Galiana teaches this p-type Al0.2Ga0.8As BSF exhibits superior performance in terms of minority carrier reflection and series resistance due to the low valence band offset and high conduction band offset to GaAs and good lattice matching to GaAs (see last paragraph of section “4. Summary and conclusions” on page 1392 and right hand column of page 1388).
Galiana and modified Derkacs’542 are combinable as they are both concerned with the field of GaAs-based solar cells and multijunction solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell device and methods of Derkacs’542 in view Galiana such that the In0.01AlxGa1-xAs BSF of modified Derkacs’542 has an aluminum fraction where x= 0.2 as taught by Galiana (see Abstract, Fig. 1 and Table 1 see: p-type Al0.2Ga0.8As BSF doped with Carbon) such that the back surface field forms a heterojunction with the middle cell base of Derkacs’542 as taught by Galiana (page 1388, see paragraph before section “2. Experimental details” see: the BSF is for GaAs cells (middle cell) in a multijunction solar cell) having a lower barrier height as compared to a middle cell back surface field comprised of gallium indium phosphide (GaInP) as taught by Galiana (pg. 1391 left hand column and Fig. 4 see: p-type Al0.2Ga0.8As BSF forming a heterojunction with a lower barrier height in the valence band compared to a GaInP BSF) where said heterojunction with the middle cell base has a barrier height of about 90 meV or less in a valance band as taught by Galiana (pg. 1391 left hand column and Fig. 4 see: p-type Al0.2Ga0.8As BSF forming a heterojunction with a barrier height in the valence band of ~90 meV) as Galiana teaches this amount of aluminum allows the BSF to exhibits superior performance in terms of minority carrier reflection and series resistance due to the low valence band offset and high conduction band offset to GaAs and provides a good lattice match to GaAs (see last paragraph of section “4. Summary and conclusions” on page 1392 and right hand column of page 1388).
Furthermore, to support the selection of an In0.01AlxGa1-xAs BSF composition where x= 0.2, the examiner turns to the teachings of Germanium Basic Parameters and Lee where Germanium Basic Parameters teaches the lattice constant of Ge is about 5.658 A and Lee teaches the appropriate formulas for calculating the lattice constant of quaternary InxAlyGa1-x-yAs compositions on pages 82-83 with reference to Appendix A on page 150 to find the appropriate lattice constants for GaAs, InAs, and AlAs:


    PNG
    media_image1.png
    480
    568
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    198
    560
    media_image2.png
    Greyscale


Employing the above information and plugging it into the Equations 4.3a-4.5 gives:
x=0.01; y=0.2; z= 0.79; u= 0.595; v= 0.795; w= 0.895;
aInAlAs(u)= (0.595)*(5.6611)+(0.405)*(6.0583)=5.821966
aAlGaAs(v)= (0.795)*(5.65325)+(0.205)*(5.6611)=5.65485925
aInGaAs(w)= (0.895)*(5.65325)+(0.105)*(6.0583)=5.6978025
aIn0.01Al0.2Ga0.8As=                        
                            
                                
                                    (
                                    0.01
                                    *
                                    0.2
                                    )
                                    (
                                     
                                    5.821966
                                    )
                                    +
                                    (
                                    0.2
                                    *
                                    0.79
                                    )
                                    (
                                     
                                    5.65485925
                                    )
                                    +
                                    (
                                    0.01
                                    *
                                    0.79
                                    )
                                    (
                                     
                                    5.69780
                                    2
                                    5
                                    )
                                
                                
                                    (
                                    0.01
                                    *
                                    0.2
                                    )
                                    +
                                    (
                                    0.2
                                    *
                                    0.79
                                    )
                                    +
                                    (
                                    0.01
                                    *
                                    0.79
                                    )
                                
                            
                        
                    
aIn0.01Al0.2Ga0.8As=5.6589 A
Accordingly the lattice constant for In0.01GaAs is:
aIn0.01GaAs= (0.99)*5.65325+(0.01)*6.0583=5.6573 A
And the comparable lattice constant for Al0.2Ga0.8As is: 
aAl0.2Ga0.8As=(0.8)*5.65325+(0.2)*5.6611=5.6548 A
Thus it can be seen that In0.01GaAs (a=5.6573 A) gives better lattice matching to Ge (a=5.658 A) than GaAs (a=5.65325 A) and In0.01Al0.2Ga0.8As (a= 5.6589 A) gives better lattice matching to both Ge and In0.01GaAs than Al0.2Ga0.8As (a=5.6548 A).
Furthermore, Derkacs’898 shows in graph of Fig. 21 that a composition of In0.01Al0.2Ga0.8As has a bandgap of about 1.65-1.66 eV which is substantially close to that of the bandgap of 1.67 eV of Al0.2Ga0.8As.
Additionally, regarding the claim 1 recitation where the back surface field is lattice matched to the base for reducing an interfacial recombination velocity of minority carriers at an interface between the back surface field and the base, the device of modified Derkacs’542 has a back surface field of In0.01Al0.2Ga0.8As lattice matched to the In0.01GaAs base layer as explained above, and the recitation “for reducing an interfacial recombination velocity of minority carriers at an interface between the back surface field and the base” is directed to an intended use of the claimed device. 
A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
The device of modified Derkacs’542 has a back surface field of In0.01Al0.2Ga0.8As lattice matched to the In0.01GaAs base layer as explained above and will thus display the recited property.
However, as further evidence, the prior art of Yamaguchi (pg. 80 section 2.3) teaches the addition of 1% Indium eliminates misfit dislocations that are a result of lattice-mismatch thus resulting in an increase in open circuit voltage. The newly cited prior art of “Fundamentals NPL” evidences in Table 1 and section "2.3 Interface Recombination Loss" that interfacial recombination loss in III-V solar cells is a result of interface lattice mismatching having misfit dislocations that cause an increase in interface recombination velocity. Thus the introduction of indium for increased lattice matching in Yamaguchi to increase open circuit voltage is a result of decreased interface recombination velocity as a result of the elimination of the misfit dislocations that caused increase in interface recombination velocity. Therefore, the lattice constant of the InAlGaAs back surface field as affecting the claimed results of reducing an interfacial recombination velocity of minority carriers at an interface between the back surface field and the base is recognized by the prior art and addressed by the improved lattice matching.

Regarding claims 4-7, modified Derkacs’542 discloses the device of claim 1 and as set forth above, Galiana teaches wherein x=0.2 in the In0.01AlxGa1-xAs BSF, the back surface field is p-type doped with zinc (Zn) or carbon (C) (Galiana, see Abstract, Fig. 1 and Table 1 see: p-type Al0.2Ga0.8As BSF doped with Carbon)), the back surface field is applicable for forming a heterojunction with the middle cell base (Galiana, page 1388, see paragraph before section “2. Experimental details” see: the BSF is for GaAs cells (middle cell) in a multijunction solar cell) having a lower barrier height as compared to a middle cell back surface field comprised of gallium indium phosphide (GaInP) (Galiana, pg. 1391 left hand column and Fig. 4 see: p-type Al0.2Ga0.8As BSF forming a heterojunction with a lower barrier height in the valence band compared to a GaInP BSF) and the back surface field forms a heterojunction with the middle cell base having a barrier height of about 90 meV or less in a valance band (Galiana, pg. 1391 left hand column and Fig. 4 see: p-type Al0.2Ga0.8As BSF forming a heterojunction with a barrier height in the valence band of ~90 meV).

Regarding claims 8 and 9 modified Derkacs’542 discloses the device of claim 7, and regarding the claim 8 limitation “wherein the barrier height allows for thermalization of majority carrier holes down to temperatures less than about -50°C, which eliminates resistive losses associated with the barrier” and the claim 9 limitation “wherein the barrier height eliminates resistive losses” applicant’s instant specification on Page 2 lines 20-25 and Page 6 Lines 15-26 notes the thermalization of majority carrier holes down to temperatures less than about -50°C, which eliminates resistive losses associated with the barrier is a result of the lower ~90 meV barrier height which is a property displayed by the Al0.2Ga0.8As BSF in Galiana. Therefore, the device of modified Derkacs’542 will inherently exhibit the same properties where “the barrier height allows for thermalization of majority carrier holes down to temperatures less than about -50°C, which eliminates resistive losses associated with the barrier” and “wherein the barrier height eliminates resistive losses” as recited in claims 8 and 9 respectively. See MPEP 2112. 

Regarding claims 11-12 and 14-15 Derkacs’542 discloses both a method of fabricating a middle solar cell and a method of generating a current using a middle solar cell comprised of gallium arsenide (GaAs) or indium gallium arsenide (InGaAs) ([0130], Figs. 3A or 3B see: (In)GaAs or (Al)(In)GaAs base layer in middle solar cell in one of solar cell subassemblies 100 or 300) with a back surface field (BSF) comprised of aluminum gallium arsenide (AlGaAs) p-type doped ([0130], Figs. 3A or 3B see: p+ AlGaAs BSF layer 129) and regarding the claim 1 limitation “for enhanced operation of the solar cell at temperatures less than about -50°C“ Derkacs'542 teaches in paras [0174]-[0177] the solar cell device operates in a low intensity low temperature (LILT) environment at a greater efficiency at EOL operating at -125°C compared to BOL efficiency at room temperature and is thus “for enhanced operation of the solar cell at temperatures less than about -50°C”.
Derkacs’542 does not explicitly disclose the BSF comprised of indium aluminum gallium arsenide (InAlGaAs) wherein the back surface field is comprised of In0.01AlxGa1-xAs and x is less than about 0.8 where x=0.2.
Derkacs’542 does not explicitly disclose the back surface field is lattice matched to the base for reducing an interfacial recombination velocity of minority carriers at an interface between the back surface field and the base
Derkacs’898 discloses a multijunction solar cell comprising a middle InGaAs subcell having a back surface field comprised of aluminum gallium indium arsenide (AlxGa1-x-yInyAs) where the BSF composition can be adjusted for lattice constant and band gap requirements in the subcell (Derkacs’898, [0103], [0106], [0116], [0158] Figs. 3B and 4A see: either of subcells B or C each having an p-type base layer 112 or 120 of InGaAs and each having a BSF layer 113 or 121 of InGaAlAs). Derkacs’898 teaches the desired band gap and lattice constant of the InGaAlAs can be achieved by selection of the relative concentrations of In, Ga, and Al (Derkacs’898, [0150]-[0152], Figs. 20-22).
Although Derkacs’898 does not explicitly disclose the InAlGaAs BSF with 1% In content as claimed, the prior art of Yamaguchi teaches for III-V multijunction solar cells with InGaAs subcells lattice matched to Ge, Yamaguchi teaches the introduction of 1% indium into GaAs materials provides precise lattice matching to the Ge substrate in the cell layers which improves cell performance by decreasing defects associated with lattice mismatch (Yamaguchi, page 80 section “2.3 Precise lattice-matching to Ge substrate”).
Derkacs’898 and Derkacs’542 and Yamaguchi are combinable as they are all concerned with the field of GaAs-based solar cells and multijunction solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell device of Derkacs’542 in view Derkacs’898 such that the back surface field is comprised of aluminum gallium indium arsenide (AlxGa1-x-yInyAs) as taught by Derkacs’898 (Derkacs’898, [0103], [0106], [0116], [0158] Figs. 3B and 4A see: either of subcells B or C each having an p-type base layer 112 or 120 of InGaAs and each having a BSF layer 113 or 121 of InGaAlAs) as Derkacs’898 teaches aluminum gallium indium arsenide is a preferred material for the BSF in a InGaAs solar cell (Derkacs’898, [0116], [0158]), and the selection of such a material would have amounted to the use of a known BSF material for its intended use in the known environment of an InGaAs solar cell to accomplish the entirely expected result of reflecting minority carriers at the base/BSF interface to minimize the effect of recombination loss (Derkacs’898, [0100]).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to select an indium content in the InAlxGa1-xAs back surface field of modified Derkacs’542 to be 1% indium (In0.01AlxGa1-xAs) as such an amount of indium would have allowed more precise lattice matching of the InAlxGa1-xAs back surface field to the InGaAs base layer of Derkacs’542 and better lattice matching to the Ge substrate of modified Derkacs’542 where such improved lattice matching improves cell performance by decreasing defects associated with lattice mismatch as taught by Yamaguchi (Yamaguchi, page 80 section “2.3 Precise lattice-matching to Ge substrate”).
Modified Derkacs’542 does not explicitly disclose wherein x in In0.01AlxGa1-xAs is less than about 0.8 where x=0.2.
Galiana teaches an AlxGa1-xAs BSF composition for a GaAs solar cell wherein x = 0.2 (see Abstract, Fig. 1 and Table 1 see: p-type Al0.2Ga0.8As BSF doped with Carbon). Galiana teaches the back surface field is applicable for forming a heterojunction with a middle cell base (page 1388, see paragraph before section “2. Experimental details” see: the BSF is for GaAs cells (middle cell) in a multijunction solar cell) having a lower barrier height as compared to a middle cell back surface field comprised of gallium indium phosphide (GaInP) (pg. 1391 left hand column and Fig. 4 see: p-type Al0.2Ga0.8As BSF forming a heterojunction with a lower barrier height in the valence band compared to a GaInP BSF) and the back surface field forms a heterojunction with a middle cell base having a barrier height of about 90 meV or less in a valance band (pg. 1391 left hand column and Fig. 4 see: p-type Al0.2Ga0.8As BSF forming a heterojunction with a barrier height in the valence band of ~90 meV). Galiana teaches this p-type Al0.2Ga0.8As BSF exhibits superior performance in terms of minority carrier reflection and series resistance due to the low valence band offset and high conduction band offset to GaAs (see last paragraph of section “4. Summary and conclusions” on page 1392).
Galiana and modified Derkacs’542 are combinable as they are both concerned with the field of GaAs-based solar cells and multijunction solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell device and methods of Derkacs’542 in view Galiana such that the In0.01AlxGa1-xAs BSF of modified Derkacs’542 has an aluminum fraction where x= 0.2 as taught by Galiana (see Abstract, Fig. 1 and Table 1 see: p-type Al0.2Ga0.8As BSF doped with Carbon) such that the back surface field forms a heterojunction with the middle cell base of Derkacs’542 as taught by Galiana (page 1388, see paragraph before section “2. Experimental details” see: the BSF is for GaAs cells (middle cell) in a multijunction solar cell) having a lower barrier height as compared to a middle cell back surface field comprised of gallium indium phosphide (GaInP) as taught by Galiana (pg. 1391 left hand column and Fig. 4 see: p-type Al0.2Ga0.8As BSF forming a heterojunction with a lower barrier height in the valence band compared to a GaInP BSF) where said heterojunction with the middle cell base has a barrier height of about 90 meV or less in a valance band as taught by Galiana (pg. 1391 left hand column and Fig. 4 see: p-type Al0.2Ga0.8As BSF forming a heterojunction with a barrier height in the valence band of ~90 meV) as Galiana teaches this amount of aluminum allows the BSF to exhibits superior performance in terms of minority carrier reflection and series resistance due to the low valence band offset and high conduction band offset to GaAs (see last paragraph of section “4. Summary and conclusions” on page 1392).
As recited on pages 9-10 above in the rejection of claim 1, the examiner turns to the teachings of Germanium Basic Parameters and Lee where it can be seen that In0.01GaAs (a=5.6573 A) gives better lattice matching to Ge (a=5.658 A) than GaAs (a=5.65325 A) and In0.01Al0.2Ga0.8As (a= 5.6589 A) gives better lattice matching to both Ge and In0.01GaAs than Al0.2Ga0.8As (a=5.6548 A).
Furthermore, Derkacs’898 shows in graph of Fig. 21 that a composition of In0.01Al0.2Ga0.8As has a bandgap of about 1.65-1.66 eV which is substantially close to that of the bandgap of 1.67 eV of Al0.2Ga0.8As.
Additionally, regarding the claim 11 and 14 recitation where the back surface field is lattice matched to the base for reducing an interfacial recombination velocity of minority carriers at an interface between the back surface field and the base, the method of modified Derkacs’542 has a back surface field of In0.01Al0.2Ga0.8As lattice matched to the In0.01GaAs base layer as explained above, and the recitation “for reducing an interfacial recombination velocity of minority carriers at an interface between the back surface field and the base” is directed to an intended use and inherent property of the solar cell. 
Modified Derkacs’542 has a back surface field of In0.01Al0.2Ga0.8As lattice matched to the In0.01GaAs base layer as explained above and will thus display the recited inherent property of See MPEP 2112.
However, as further evidence, the prior art of Yamaguchi (pg. 80 section 2.3) teaches the addition of 1% Indium eliminates misfit dislocations that are a result of lattice-mismatch thus resulting in an increase in open circuit voltage. The newly cited prior art of “Fundamentals NPL” evidences in Table 1 and section "2.3 Interface Recombination Loss" that interfacial recombination loss in III-V solar cells is a result of interface lattice mismatching having misfit dislocations that cause an increase in interface recombination velocity. Thus the introduction of indium for increased lattice matching in Yamaguchi to increase open circuit voltage is a result of decreased interface recombination velocity as a result of the elimination of the misfit dislocations that caused increase in interface recombination velocity. Therefore, the lattice constant of the InAlGaAs back surface field as affecting the claimed results of reducing an interfacial recombination velocity of minority carriers at an interface between the back surface field and the base is recognized by the prior art and addressed by the improved lattice matching.


Regarding claim 13 modified Derkacs’542 discloses the method of claim 11, wherein the back surface field is p-type doped with zinc (Zn) or carbon (C) (Derkacs’542, [0151] see: p-type doping can be achieved with Zinc (Zn)).

Regarding claim 16 Derkacs’542 discloses a device, comprising: 
a solar cell having a middle cell (MC) base ([0130], Figs. 3A or 3B see: (In)GaAs or (Al)(In)GaAs base layer in middle solar cell in one of solar cell subassemblies 100 or 300) and a middle cell back surface field (BSF) ([0130], Figs. 3A or 3B see: p+ AlGaAs BSF layer 129) and regarding the claim 16 limitation “for enhanced operation of the solar cell at temperatures less than about -50°C“ Derkacs’542 teaches in paras [0174]-[0177] the solar cell device operates in a low intensity low temperature (LILT) environment at a greater efficiency at EOL operating at -125°C compared to BOL efficiency at room temperature and is thus “for enhanced operation of the solar cell at temperatures less than about -50°C”; -3- 
147.0339USU1wherein the base is comprised of gallium arsenide (GaAs) or gallium indium arsenide (GaInAs) ([0130], Figs. 3A or 3B see: (In)GaAs or (Al)(In)GaAs base layer in middle solar cell in one of solar cell subassemblies 100 or 300) and a middle cell back surface field (BSF) ([0130], Figs. 3A or 3B see: p+ AlGaAs BSF layer 129).
and the back surface field is comprised of a material ([0130], see: p+ AlGaAs BSF layer 129), such that the back surface field acts as a hetero-step passivation layer and reflects minority carrier electrons back to a p-n junction to be collected (para [0130] see: BSF layer 129 drives minority carriers from the region near the base/BSF interface surface to minimize the effects of recombination loss).
Derkacs’542 does not explicitly disclose where the material of the back surface field has a valence band offset of below about 100 meV relative to the base; has either a type-I or type-II band alignment relative to the base; and the back surface field maintains a conduction band offset of greater than about 0 meV relative to the base or that the BSF is comprised of indium aluminum gallium arsenide (InAlGaAs) wherein the back surface field is comprised of In0.01AlxGa1-xAs and x is less than about 0.8.
Derkacs’542 does not explicitly disclose the back surface field is lattice matched to the base for reducing an interfacial recombination velocity of minority carriers at an interface between the back surface field and the base.
Derkacs’898 discloses a multijunction solar cell comprising a middle InGaAs subcell having a back surface field comprised of aluminum gallium indium arsenide (AlxGa1-x-yInyAs) where the BSF composition can be adjusted for lattice constant and band gap requirements in the subcell (Derkacs’898, [0103], [0106], [0116], [0158] Figs. 3B and 4A see: either of subcells B or C each having an p-type base layer 112 or 120 of InGaAs and each having a BSF layer 113 or 121 of InGaAlAs). Derkacs’898 teaches the desired band gap and lattice constant of the InGaAlAs can be achieved by selection of the relative concentrations of In, Ga, and Al (Derkacs’898, [0150]-[0152], Figs. 20-22).
Although Derkacs’898 does not explicitly disclose the InAlGaAs BSF with 1% In content as claimed, the prior art of Yamaguchi teaches for III-V multijunction solar cells with InGaAs subcells lattice matched to Ge, Yamaguchi teaches the introduction of 1% indium into GaAs materials provides precise lattice matching to the Ge substrate in the cell layers which improves cell performance by decreasing defects associated with lattice mismatch (Yamaguchi, page 80 section “2.3 Precise lattice-matching to Ge substrate”).
Derkacs’898 and Derkacs’542 and Yamaguchi are combinable as they are all concerned with the field of GaAs-based solar cells and multijunction solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell device of Derkacs’542 in view Derkacs’898 such that the back surface field is comprised of aluminum gallium indium arsenide (AlxGa1-x-yInyAs) as taught by Derkacs’898 (Derkacs’898, [0103], [0106], [0116], [0158] Figs. 3B and 4A see: either of subcells B or C each having an p-type base layer 112 or 120 of InGaAs and each having a BSF layer 113 or 121 of InGaAlAs) as Derkacs’898 teaches aluminum gallium indium arsenide is a preferred material for the BSF in a InGaAs solar cell (Derkacs’898, [0116], [0158]), and the selection of such a material would have amounted to the use of a known BSF material for its intended use in the known environment of an InGaAs solar cell to accomplish the entirely expected result of reflecting minority carriers at the base/BSF interface to minimize the effect of recombination loss (Derkacs’898, [0100]).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to select an indium content in the InAlxGa1-xAs back surface field of modified Derkacs’542 to be 1% indium (In0.01AlxGa1-xAs) as such an amount of indium would have allowed more precise lattice matching of the InAlxGa1-xAs back surface field to the InGaAs base layer of Derkacs’542 and better lattice matching to the Ge substrate of modified Derkacs’542 where such improved lattice matching improves cell performance by decreasing defects associated with lattice mismatch as taught by Yamaguchi (Yamaguchi, page 80 section “2.3 Precise lattice-matching to Ge substrate”).
Modified Derkacs’542 does not explicitly disclose wherein x in In0.01AlxGa1-xAs is less than about 0.8 or where the material of the back surface field has a valence band offset of below about 100 meV relative to the base; has either a type-I or type-II band alignment relative to the base; and the back surface field maintains a conduction band offset of greater than about 0 meV relative to the base.
Galiana teaches a GaAs soar cell having a back surface field comprised of p-type Al0.2Ga0.8As (see Abstract, and Fig. 1 and Table 1 see: solar cell with GaAs base and p-type Al0.2Ga0.8As BSF doped with Carbon), such that: 
the back surface field has a valence band offset of below about 100 meV relative to the base (pg. 1391 left hand column and Fig. 4 see: p-type Al0.2Ga0.8As BSF forming a heterojunction with a barrier height in the valence band of ~90 meV); 
the back surface field has either a type-I or type-II band alignment relative to the base (pg. 1391 left hand column and Fig. 4 see: p-type Al0.2Ga0.8As BSF with a type-II band alignment relative to the GaAs base); and 
the back surface field maintains a conduction band offset of greater than about 0 meV relative to the base, so that the back surface field acts as a hetero-step passivation layer and reflects minority carrier electrons back to a p-n junction to be collected (pg. 1391 left hand column and Fig. 4 see: p-type Al0.2Ga0.8As BSF with a conduction band offset to GaAs greater than 0 which acts as a mirror to minority carriers).
Galiana teaches this p-type Al0.2Ga0.8As BSF exhibits superior performance in terms of minority carrier reflection and series resistance due to the low valence band offset and high conduction band offset to GaAs (see last paragraph of section “4. Summary and conclusions” on page 1392).
Galiana and Derkacs’542 are combinable as they are both concerned with the field of GaAs-based solar cells and multijunction solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell device of Derkacs’542 in view Galiana such that the In0.01AlxGa1-xAs BSF of modified Derkacs’542 has an aluminum fraction where x= 0.2 as taught by Galiana (see Abstract, Fig. 1 and Table 1 see: p-type Al0.2Ga0.8As BSF doped with Carbon) such that such that the back surface field has a valence band offset of below about 100 meV relative to the base as taught by Galiana (pg. 1391 left hand column and Fig. 4 see: p-type Al0.2Ga0.8As BSF forming a heterojunction with a barrier height in the valence band of ~90 meV), has either a type-I or type-II band alignment relative to the base as taught by Galiana (pg. 1391 left hand column and Fig. 4 see: p-type Al0.2Ga0.8As BSF with a type-II band alignment relative to the GaAs base), and maintains a conduction band offset of greater than about 0 meV relative to the base, so that the back surface field acts as a hetero-step passivation layer and reflects minority carrier electrons back to a p-n junction to be collected as taught by Galiana (pg. 1391 left hand column and Fig. 4 see: p-type Al0.2Ga0.8As BSF with a conduction band offset to GaAs greater than 0 which acts as a mirror to minority carriers) as Galiana teaches this amount of aluminum allows the BSF to exhibits superior performance in terms of minority carrier reflection and series resistance due to the low valence band offset and high conduction band offset to GaAs (see last paragraph of section “4. Summary and conclusions” on page 1392).
As recited on pages 9-10 above in the rejection of claim 1, the examiner turns to the teachings of Germanium Basic Parameters and Lee where it can be seen that In0.01GaAs (a=5.6573 A) gives better lattice matching to Ge (a=5.658 A) than GaAs (a=5.65325 A) and In0.01Al0.2Ga0.8As (a= 5.6589 A) gives better lattice matching to both Ge and In0.01GaAs than Al0.2Ga0.8As (a=5.6548 A).
Furthermore, Derkacs’898 shows in graph of Fig. 21 that a composition of In0.01Al0.2Ga0.8As has a bandgap of about 1.65-1.66 eV which is substantially close to that of the bandgap of 1.67 eV of Al0.2Ga0.8As.
Additionally, regarding the claim 16 recitation where the back surface field is lattice matched to the base for reducing an interfacial recombination velocity of minority carriers at an interface between the back surface field and the base, the device of modified Derkacs’542 has a back surface field of In0.01Al0.2Ga0.8As lattice matched to the In0.01GaAs base layer as explained above, and the recitation “for reducing an interfacial recombination velocity of minority carriers at an interface between the back surface field and the base” is directed to an intended use of the claimed device. 
A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
The device of modified Derkacs’542 has a back surface field of In0.01Al0.2Ga0.8As lattice matched to the In0.01GaAs base layer as explained above and will thus display the recited property. However, as further evidence, the prior art of Yamaguchi (pg. 80 section 2.3) teaches the addition of 1% Indium eliminates misfit dislocations that are a result of lattice-mismatch thus resulting in an increase in open circuit voltage. The newly cited prior art of “Fundamentals NPL” evidences in Table 1 and section "2.3 Interface Recombination Loss" that interfacial recombination loss in III-V solar cells is a result of interface lattice mismatching having misfit dislocations that cause an increase in interface recombination velocity. Thus the introduction of indium for increased lattice matching in Yamaguchi to increase open circuit voltage is a result of decreased interface recombination velocity as a result of the elimination of the misfit dislocations that caused increase in interface recombination velocity. Therefore, the lattice constant of the InAlGaAs back surface field as affecting the claimed results of reducing an interfacial recombination velocity of minority carriers at an interface between the back surface field and the base is recognized by the prior art and addressed by the improved lattice matching.

Regarding claim 18 modified Derkacs’542 discloses the device of claims 16, and Galiana further teaches where x=0.2 (see Abstract, Fig. 1 and Table 1 see: p-type Al0.2Ga0.8As BSF doped with Carbon).

Regarding claims 21-22 modified Derkacs’542 discloses the method of claim 11 and as set forth above, Galiana teaches the back surface field is applicable for forming a heterojunction with the middle cell base (Galiana, page 1388, see paragraph before section “2. Experimental details” see: the BSF is for GaAs cells (middle cell) in a multijunction solar cell) having a lower barrier height as compared to a middle cell back surface field comprised of gallium indium phosphide (GaInP) (Galiana, pg. 1391 left hand column and Fig. 4 see: p-type Al0.2Ga0.8As BSF forming a heterojunction with a lower barrier height in the valence band compared to a GaInP BSF) and the back surface field forms a heterojunction with the middle cell base having a barrier height of about 90 meV or less in a valance band (Galiana, pg. 1391 left hand column and Fig. 4 see: p-type Al0.2Ga0.8As BSF forming a heterojunction with a barrier height in the valence band of ~90 meV).

Regarding claims 23 and 24 modified Derkacs’542 discloses the device of claim 22, and regarding the claim 23 limitation “wherein the barrier height allows for thermalization of majority carrier holes down to temperatures less than about -50°C, which eliminates resistive losses associated with the barrier” and the claim 24 limitation “wherein the barrier height eliminates resistive losses” applicant’s instant specification on Page 2 lines 20-25 and Page 6 Lines 15-26 notes the thermalization of majority carrier holes down to temperatures less than about -50°C, which eliminates resistive losses associated with the barrier is a result of the lower ~90 meV barrier height which is a property displayed by the Al0.2Ga0.8As BSF in Galiana. Therefore, the device of modified Derkacs’542 will inherently exhibit the same properties where “the barrier height allows for thermalization of majority carrier holes down to temperatures less than about -50°C, which eliminates resistive losses associated with the barrier” and “wherein the barrier height eliminates resistive losses” as recited in claims 23 and 24 respectively. See MPEP 2112. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Derkacs’542 (US 2017/0133542) in view of Derkacs’898 (US 2015/0104898), in view of Yamaguchi et al (Multi-Junction III-V solar cells: current status and future potential) and in view of Galiana et al (A comparative study of BSF layers for GaAs-based single junction or multijunction concentrator solar cells) as further evidenced by Germanium Basic Parameters (https://web.archive.org/web/20170503211052/http://www.ioffe.ru/SVA/NSM/Semicond/Ge/basic.html) as further evidenced by Lee (High Quality Metamorphic Graded Buffers with Lattice-Constants Intermediate to GaAs and InP for Device Applications) and as further evidenced by Fundamentals NPL (Fundamentals and R&D status of III-V compound solar cells and materials) as applied to claims 1, 4-9, 11-16, 18, and 21-24 above, and further in view of Walker et al (Low-temperature characterization of multijunction solar cells using a combined characterization approach).

Regarding claim 10 modified Derkacs’542 discloses the device of claim 1, wherein the solar cell's efficiency increases with decreasing temperature for a temperature range between room temperature and a temperature of about -150°C (paras [0174]-[0177] see: the solar cell device operates in a low intensity low temperature (LILT) environment at a greater efficiency at EOL operating at -125°C compared to BOL efficiency at room temperature and is thus efficiency increases as temperature decreases), but Derkacs’542 does not explicitly disclose where the solar cell's efficiency increases monotonically with decreasing temperature for a temperature range between room temperature and a temperature of about -150°C.
Walker teaches a triple junction Ga/InGaAs/GaInP multijunction solar cell where the solar cell's efficiency increases monotonically with decreasing temperature for a temperature range between room temperature and a temperature of about -150°C (pg. 2249, section “III. Results and Discussion”, Fig. 1(e) see: efficiency of the multi junction solar cell increases monotonically with decreasing temperature for a temperature range between room temperature (300K) and a temperature of about -150°C (~120K)). Walker teaches the construction of such multijunction solar cells is optimized for better performance at low intensity low temperature (LILT) environments like those found in interplanetary missions (pg. 2248 see section “Introduction”). 
Walker and Derkacs’542 are combinable as they are both concerned with the field of Ga/InGaAs/GaInP multijunction solar cells for LILT environments.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell device of Derkacs’542 in view Walker such that the solar cell's efficiency increases monotonically with decreasing temperature for a temperature range between room temperature and a temperature of about -150°C as taught by Walker (pg. 2249, section “III. Results and Discussion”, Fig. 1(e) see: efficiency of the multi junction solar cell increases monotonically with decreasing temperature for a temperature range between room temperature (300K) and a temperature of about -150°C (~120K)) for the purpose of optimizing the solar cell for better performance in low intensity low temperature (LILT) environments like those found in interplanetary missions as taught by Walker (pg. 2248 see section “Introduction”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-16, 18,  and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/786,841. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed devices of claims 1-11 and 17-21, the method of manufacture of claims 12-14 and the method of operating of claims 15-16 of copending Application No. 16/786,841 are substantially identical to the claimed devices of claims 1, 4-10 and 16-18, the method of manufacture of claims 11-13, 22-24 and the method of operating of claims 14-15 of the present application with the exception that the claimed solar cell in the copending application is recited as part of a panel, but this is not found to make the copending claims patentably distinct as solar cells are commonly placed in panels in an array with other solar cells when in operation for power generation applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-16, 18, and 21-24 have been considered but are moot in view of the new grounds of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726